Exhibit 24
                                             STEPHEN M. HAYES (SBN 83583)                      ELECTRONICALLY FILED BY
                                             RYAN Z. KELLER (SBN 249193)                       Superior Court of California,
                                             HAYES SCOTT BONINO & ELLINGSON                    County of Monterey
                                             GUSLANI SIMONSON & CLAUSE, LLP
                                                                                               On   8/06/2020
                                             999 Skyway Road, Suite 3 10
                                             San Carlos, California 94070
                                                                                               By Deputy:Cummings,            Lorielle

                                             Telephone: (650) 637-9 1 00
                      OQmNQU‘l-FOONA
                                             Facsimile: (650) 637-8071


                                             Attorneys for Defendant,
                                             CALIFORNIA MUTUAL INSURANCE COMPANY

                                                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                         IN   AND FOR THE COUNTY OF MONTEREY

                                             THE INNS BY THE SEA,
                                             Corporation,




                                                    V.
                                                           Plaintiff,




                                             CALIFORNIA MUTUAL INSURANCE
                                                                          a California




                                             COMPANY, a California Corporation,
                                             DOES 1 through 25, Inclusive,
                                                                                         and
                                                                                               W
                                                                                               CASE NO. 20CV001274


                                                                                                          ORDER GRANTING
                                                                                               DEFENDANT CALIFORNIA MUTUAL
                                                                                               INSURANCE COMPANY’S DEMURRER
                                                                                               TO PLAINTIFF’S COMPLAINT
                                                                                               MATTER DEEMED COMPLEX, and
                                                                                               assigned for All Purposes to Judge Lydia   M.
                                                           Defendants.                         Villareal

                                                                                               Hearing Date:    August   4,   2020
                                                                                               Time:            8:30 a.m.
                                                                                               Dept.:           13

                                                                                               Action Filed:    April 20, 2020
NMNNNNNNNAAAAAAAAAA
                      mNmm¥mNAO©mV®CN¥QJNA




                                                                                               Trial:           None   Set




                                              1138634
                                               -[-PR6P6'SEB']'ORDERGRANTING DEFENDANT CALIFORIA MUTUAL INSURANCE COMPANY’S
                                                        DEMURRER TO PLAINTIFF’S COMPLAINT — Monterey County Action N0.: 20CV001274
                                                      Defendant       CALIFORNIA MUTUAL INSURANCE COMPANY’S                              (“California Mutual”)


                                             Demurrer       t0 the   Complaint ﬁled by Plaintiff The Inns by the Sea            (“Plaintiff”)   came before   the


                                             Honorable Lydia M. Villarreal in Department 13 0n                    Augugt4        ,
                                                                                                                                     2020.   The Court, having

                                             reviewed the papers ﬁled in support of and in opposition             to,   and good cause appearing   therefor, the


                      OQmNQU‘l-FOONA
                                             Court hereby makes the following orders:

                                                       1.       IT IS      HEREBY ORDERED              that the California Mutual’s     Demurrer   t0 Plaintiff’s


                                             entire   Complaint      is   sustained Without leave t0   amend 0n   the grounds that the allegations fail to state


                                             facts sufﬁcient t0 constitute a cause        of action.




                                                       Wm
                                                      IT IS    SO ORDERED.
                                                                                                         IMMMU'WM
                                                                                               Judge L‘Slcﬂa M. Villarreal
                                                                                               Judge 0f the Superior Court of Monterey




                      mNmm¥mNAO©mV®CN¥QJNA


NMNNNNNNNAAAAAAAAAA




                                              1138634                                                    -1-

                                               +PR9P9-SEB} ORDER GRANTING DEFENDANT CALIFORIA MUTUAL INSURANCE COMPANY’S
                                                    DEMURRER TO PLAINTIFF’S COMPLAINT — Monterey County Action N0.: 20CV001274
                                                    CASE NAME:                  The Inns by the Sea v. California Mutual Insurance Company,                       et a1.
                                                    CASE NO.:                   Monterey County Action NO.: 20CV001274

                                                                                                            PROOF 0F SERVICE
                                                            I am a resident of the State of California. My business address is 999 Skyway Road, Suite

                                                    3 10,San Carlos 94070. I am employed in the County of San Mateo Where this service occurs. I am
                                                    over the age of 18 years, and not a party t0 the within cause. I am readily familiar with my
                                                    employer’s normal business practice for collection and processing of correspondence for mailing
                      OCOOONGOW-POONA
                                                    with the U.S. Postal Service, and that practice is that correspondence is deposited with the U.S.
                                                    Postal Service the same day as the day of collection in the ordinary course of business.

                                                           On the date set forth below, following ordinary business practice,                     I   served a true copy 0f the
                                                    foregoing document(s) described as:



                                                    [PROPOSED]              ORDER GRANTING DEFENDANT CALIFORNIA MUTUAL INSURANCE
                                                                            COMPANY’S DEMURRER TO PLAINTIFF’S COMPLAINT

                                                            E      (BY EMAIL) [WITH PRIOR APPROVAL] by transmitting Via                               email the
                                                                   document(s)         above to the corresponding email address(es), or as stated on
                                                                                    listed
                                                                   the attached service list, on this date before 5:00 pm.


                                                     Tyler Roberts Meade                                                Michael Joseph Reiser, Esq.
                                                     The Meade Firm, P.C.                                               Reiser   Law
                                                     12 Funston Avenue, Suite              A                            1475   N Broadway, Suite 300
                                                     San Francisco, California 94129                                    Walnut Creek, California 94596-4643
                                                     Telephone: 415.724.9600                                            Telephone: 925.256.0400
                                                     Facsimile: Not Available                                           Facsimile: 925.476.0304
                                                     Email: gbrganeadeﬁrmcom                                            Email: michaengreiserlaw.com
                                                     cc Email: sam@meadeﬁrm.com; and                                    cc Email: michaelir@reiserlaw.com;
                                                     seena@meadeﬁrm.com;                                                matthew@reiserlaw.com;
                                                                                                                        isabellagQreiserlaw.com; and
                                                     Attorneysfor Plaintiff The Inns by the Sea                         debbiegQreiserlaw.com



                                                                                                                        Attorneysfor Plaintiff The Inns by the Sea
NMNNNNNNNAAAAAAAAAA




                      mVODO‘l-PwNAOLOOOVOUU‘l-waA




                                                        E         (State)   I   declare under penalty of pteury under the laws of the State of California
                                                                 that the   above    is   true   and   correct.


                                                                Executed on June          18,   2020   at   San Carlos,   California.




                                                                                                                                  10W%.AWow,
                                                                                                                                        Maﬁi‘ga a
                                                                                                                                        Dolores




                                                                                                                  -1-

                                                                                            PROOF OF SERVICE — CASE N0. 20CV001274
